DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 05/02/2022 to the Office Action mailed on 11/01/2021 is acknowledged.
Claim Status
Claims 21-28, 31-40 and 42-48 are pending. 
Claims 1-20, 29, 30, 41, and 42 were previously cancelled.
Claims 21-28, 31-40 and 42-48 have been examined.
Claims 21-28, 31-40 and 42-48 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Maintained Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be 2egative by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
This rejection is reiterated from the previous Office Action.
Claims 21-28, 31-40 and 42-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebreton (US Patent Application Publication 20060194758 A1, Published 08/31/2006) in view of Wallace et al. (US Patent 4803075, Published 02/07/1989), Bass et al. (US Patent 5209776, Published 05/11/1993), Falcone et al. (Crosslinked hyaluronic acid dermal fillers: A comparison of rheological properties, Published 01/15/2008), and Maleki et al. (Anomalous Viscosity Behavior in Aqueous Solutions of Hyaluronic Acid, Published 03/23/2007).
The claims are directed to a sterile composition comprising crosslinked hyaluronic acid (HA) which is crosslinked with 1,4butanediol diglycidyl ether (BDDE) and 0.5-5% uncrosslinked HA solution with a HA content in the range of 10mg/g to 50mg/g having a molecular weight of at least 1.0 MDa. The claims are further directed to the composition comprising lidocaine. 
Lebreton teaches a method of forming monohase hydrogel by adding a mixture of sodium hyaluronate (NaHA) fibers to NaOH to hydrate; to this hydrate gel BDDE is added and homogenized; the crosslinked product is neutralized to pH 7.2 with phosphate buffer; the resulting hydrogel is homogenized before being packed into syringes and sterilized in an autoclave (paragraphs 0074, 0076, 0086, 0087, 0090, and 0091). The extrusion force is 14N (about 13N) at a rate of 12.5 mm/min (paragraphs 0062 and 0089). The degree of crosslinking is 6.5% and viscosity is 41 at 1 Hz (approximately 5Hz) (table). In one preferred variant of carrying out the invention, an injectable hydrogel of the invention is prepared by crosslinking a mixture of at least one polymer consisting of hyaluronic acid salt(s) (see above), neutralizing the crosslinked product obtained, and then formulating it into a solution buffered to a pH of between 7.1 and 7.3, at a concentration of between 10 and 40 mg/g, advantageously of between 20 and 30 mg/g (paragraph 0049). The HA crosslinked with the crosslinking agent comprises a mixture of a first, low molecular weight HA having an average molecular weight of between 0.20 MPa and 0.99 MPa, and a second, high molecular weight HA having an average molecular weight of between 1.0 MPa and 4.0 MPa: wherein the mixture at least 50% by weight of said first, low molecular weight HA”, is taught by Lebreton. Lebreton teaches a mixture of fibers comprising 90% low molecular weight HA and 10% high molecular weight (paragraphs 0019, 0020, and 0080).
Lebreton does not teach a preferred embodiment wherein the HA concentration is 17.5mg/g. However, Lebreton does make such a composition obvious.  Lebreton et al. does not teach adding an uncrosslinked HA to the formulation.
Wallace et al. teach an injectable composition for tissue augmentation (column 1, lines 5-12). The composition comprises a lubricant which improves the intrusion of the suspension into soft tissue (abstract). The fluid (non-crosslinked) lubricant is selected from HA (prior art claim 1 and 32) The lubricant is added in amounts of 0.01-40%, more preferably 0.3-0.5% of the injectable composition (column 4, lines 40-55).
Bass et al. teach “Hyaluronic acid and its salts have other advantages. In its purified form, sodium hyaluronate has a viscosity of 40,000 centipoise at a shear rate of 2 sec-1 at 25◦ C., and over 200,000 centipoise at a shear rate of zero. This non-Newtonian, or pseudoplastic viscous property of hyaluronic acid makes it ideal for tissue welding. At high shear rates, such as occurs during injection through a syringe, the viscosity of hyaluronic acid is low, facilitating injection. This allows for its easy application to tissues. At low shear rates, such as after application to tissues, its viscosity is high. This helps to keep it localized to the tissue in the area to be welded or sealed” (column 8, lines 14-26).
Falcone et al. teach BDDE crosslinked HA has a complex viscosity in the range of 58.4-1199.0 at a shear rate of 0.628/s at 25C (Table I and II). The best WSRS improvement score was found for dermal filers having a complex viscosity of 58-151 (Table V).
Maleki et al. teach uncrosslinked HA has a viscosity of ~0.25-100 Pas at concentrations of 0.1-2.0, respectively (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a local anesthetic and uncross-linked HA to the composition of Lebreton and have a reasonable expectation of success. One would have been motivated to do so in order to improve the intrusion of the suspension into soft tissue of the gel composition and provide anesthetic properties when injected in to the tissue. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the viscosity of the dermal filler of Lebraton and have a reasonable expectation of success. One would have been motivated to do so since Falcone teach that such dermal fillers have the best WSRS improvement score. 
The addition of uncrosslinked HA to a crosslinked HA dermal filler would be expected to reduce the viscosity of the composition as a whole at increased shear rates. Maleki et al. teach that at 0.6 rad/s that uncrosslinked HA in a concentration of 1.0% or less the viscosity is less than 20 Pas. At the same shear rates crosslinked HA has significantly higher viscosity. Therefore, a composition comprising a mixture of both crosslinked and uncrosslinked HA would have a lower viscosity at the higher shear rate than a composition comprising only crosslinked HA. 
Therefore, the instant claims are rendered by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues the prior art does not teach or suggest the instant claimed viscosity, since the prior art does not teach a combination of crosslinked HA with uncrosslinked HA, nor is there a reasonable expectation of success. Applicant’s argument has been fully considered but found not to be persuasive. The viscosity of crosslinked HA is taught and the viscosity of uncrosslinked HA is taught. The viscosity of a composition is a result of the viscosities of the individual components and the amounts in which the are present. Therefore, the addition of the low viscosity uncrosslinked HA would necessarily result in reduction of the viscosity of a composition which combines uncrosslinked HA and crosslinked HA relative to a composition of only crosslinked HA. 
Applicant also argue that the only motivation to combine the teachings is through impermissible hindsight analysis. Applicant’s argument has been fully considered but found not to be persuasive.In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Withdrawn Double Patenting
Response to Applicant’s Arguments
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9238013 B2 in view of Wallace et al. (US Patent 4803075, Published 02/07/1989) is withdrawn in view of the approved terminal disclaimer filed on 05/02/2022. 
The rejection of claims 21-27, 31-40 and 42-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of U.S. Patent No. 9358322 B2in view of Wallace et al. (US Patent 4803075, Published 02/07/1989) is withdrawn in view of the approved terminal disclaimer filed on 05/02/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617